DETAILED ACTION

Claims 1-20 are presented for examination
Claim Interpretation - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In claims 1-10 limitations “management controller is configured to receive…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “wake-up controller” coupled with functional language “configured to receive the sleep instruction” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.

A review of the specification page 10 last paragraph and page 11 first paragraph shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs 27 PGPub the management controller is viewed as a processor and include both hardware and firmware.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
claim 1 above, claims 2 and 7, are also be interpreted under 112f for the same purpose.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Santharan (US Patent 10628176).
As per claim 1, Santharan teaches an information handling system [1900, fig. 19] comprising:
at least one processor [1902, fig. 19].
a non-transitory memory [1924, fig. 19] coupled to the at least one processor [as shown in figure 19, memory 1924 is connected to processor 1902].
wherein the information handling system [1900, fig. 19] is configured to:
receive a command associated with an Intelligent Platform Management Interface (IPMI) protocol [col. 12 lines 40-65, fig. 1, as pointed out from the listed paragraph BMC 106 in figure 1 includes IPMI agent that receives IPMI commands]. 
package the command for transmission according to a Redfish protocol [col. 18 lines 30-40, fig. 2, as pointed out the commands are packed or incapsulated where they are transmitted to agent 118 in figure 1].


As per claim 11, Santharan teaches a management controller [106, fig. 1] comprising a management controller processor [1902, fig. 19], the management controller configured to provide out-of-band management of an information handling system [out of band, fig. 17], the management controller further configured to:
receive a transmission from a management console col. 12 lines 40-65, fig. 1, as pointed out from the listed paragraph BMC 106 in figure 1 includes IPMI agent that receives IPMI commands], 
wherein the transmission is received via a Redfish interface of the management controller [col. 12 lines 16-25, col. 13 lines 1-15, the command is received or transmitted via redfish compatibility].
wherein the transmission includes a packaged version of a command associated with an Intelligent Platform Management Interface (IPMI) protocol [col. 17 lines 25-35, col. 20 lines 10-15, the version of the driver is sent by the management controller].
unpackage the command [col. 14 lines 41-48, col. 25 lines 20-30, fig. 2-3 as pointed out the management agent unpacked the commands where the management server is redfish compatible].  


As per claim 4, Santharan teaches execute the command on an information handling resource that does not implement a Redfish interface [col. 12, lines 1-15, as pointed out the interface is also compatible with redfish, in other words it does not have to use redfish only].

As per claim 5, Santharan teaches receive a result of the executed command and store the received result in a database [fig. 2 step 222, as shown in figure 2 step 222, the management server store the result into the database].

As per claim 6, Santharan teaches send a subsequent query to the management controller, the subsequent query identifying the command via a task identifier [col. 17 lines 1-35, as pointed out both task and version can be identified after botting by query commands].

As per claim 7, Santharan teaches in response to the subsequent query, retrieve the result from the database and transmit the result to the information handling system [col. 17 lines 1-15, the query and receive the data then transmit it].

As per claim 8, Santharan teaches transmit the result to the information handling system via the Redfish protocol [col. 18 lines 30-40, fig. 2, as pointed out the commands are packed or incapsulated where they are transmitted to agent 118 in figure 1].

As per claim 9, Santharan teaches receive a plurality of commands associated with the IPMI protocol [col. 12 lines 40-65, fig. 1, as pointed out from the listed paragraph BMC 106 in figure 1 includes IPMI agent that receives IPMI commands].
package the plurality of commands for transmission as a single HTTP POST command according to the Redfish protocol [col. 18 lines 30-40, col. 16 lines 20-30, fig. 2, pack and unpack using http post].

As per claims 14-20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 14-20 are also anticipated by Santharan for the same reasons set forth in the rejected claims above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Santharan (US Patent 10628176) in the view of Lewis (US Patent Application 20190138377).
As per claim 2, Santharan does not teach the command includes performing Base64
encoding of the command.

encoding of the command [0044, using base64 encoding for the commands].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Santharan to include the method of Lewis to provide base64 encoding of the data commands.

As per claim 3, Santharan does not teach generating an HTTP POST command comprising the Base64 encoding of the command.
	However, Lewis teaches generating an HTTP POST command comprising the Base64 encoding of the command [0044, as pointed out the base64 encoding include http basic authentication].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Santharan to include the method of Lewis to provide base64 encoding with http authentication.

As per claims 12-13, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 10-40 are also rejected as being unpatentable over Santharan in view of Lewis for the same reasons set forth in the rejected claims above.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ladkani (US 20210141626) teaches baseboard management controller firmware update.
Itkin (US 20170242819) teaches remote host management over a network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187